DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/210,398, application filed on 03/23/2021, and preliminary amendment filed on 09/01/2021.  
3.	In the Preliminary Amendment, claim 1 is cancelled by Applicant.  Claims 2-21 are presented as new by Applicant.  
4.	Claims 2-21 are currently pending in this application. 

Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 09/20/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
6.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.          Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Huggins et al. (US PG Pub No. 2012/0187851).

8.          With respect to independent claims 2, 14, and 21, Huggins teaches:
A wireless-power receiver (relay tool/device 730 operable to receive power transmitted from power transmitter 705, see para 54-55, Fig. 18), comprising: 
a near-field antenna configured to receive and/or transmit near-field radio frequency (RF) energy (see multiple transmitters and receivers in relay tool/device 760, para 54-55, Fig. 18; see transceivers described as having an antenna, or multiple antennas for sending/receiving, para 51-55; needing to shorten the distance between transmitter and receiver in order to provide RF power to charge batteries of receivers, para 57; see limitation of RF antenna at power transmitter 15 of Fig 1, wherein some receivers may be out of distance range to receive sufficient power to charge the device, para 34-35; see short-range communication, para 47); 
a far-field antenna configured to receive and/or transmit far-field RF energy (see variable range of power transmitter, RF power signals take on different shapes or power distribution patterns, para 35; see first and additional power transmission ranges, para 34; extending the range of power transmission, para 53-55); and 
a communications component configured to receive and/or transmit a communication signal including a charging request (see transmitter is able to communicate with receiver device or tool in order to charge batteries to optimal level, receive requests for battery charging, para 34-37; see short-range communication devices, provide battery information, etc. para 45-48); 
wherein the wireless-power receiver is configured to: 
upon receiving a first charging request from another wireless-power receiver, transmit near-field RF energy or far-field RF energy to the other wireless-power receiver (see relay/receiver 730 re-transmitting wireless RF power to receivers requesting power, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49); 
transmit a second charging request to the other wireless-power receiver or a wireless-power transmitter (see relay/receiver 730 re-transmitting wireless RF power to receivers requesting power, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50); and
 responsive to the second charging request, receive near-field RF energy and/or far-field RF energy from the other wireless-power receiver and/or the wireless-power transmitter (re-transmitting wireless RF power to receivers requesting power, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50).

9.          With respect to claim 3, and 15, Huggins teaches:
wherein the first charging request includes a location of the other wireless-power receiver (signal indicating the proximity of the battery pack to the transmitter and relay, para 47), and the wireless-power receiver is further configured to: 
determine whether the other wireless-power receiver is within a near-field transmission threshold distance (determining whether primary transmitter or relay can charge battery based on signal indicating the proximity of the battery pack to the transmitter and relay, para 47); 
in accordance with a determination that the other wireless-power receiver is within the near-field transmission threshold distance, transmit near-field RF energy to the other wireless-power receiver (see relay/receiver 730 re-transmitting wireless RF power to receivers requesting power, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50); 
determine whether the other wireless-power receiver is within a far-field transmission threshold distance (see device either within or outside of transmitter local range, then charging device outside the range using relay/device, para 54-56); and 
in accordance with a determination that the other wireless-power receiver is within the far-field transmission threshold distance, transmit far-field RF energy to the other wireless-power receiver (re-transmitting wireless RF power to receivers requesting power, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50).

10.          With respect to claim 4, and 16, Huggins teaches:
wherein the near-field transmission threshold distance is 10 mm and the far-field transmission threshold distance is 12 in (see local/short transmission range of primary transmitter, para 45-49).

11.          With respect to claim 5, and 17, Huggins teaches:
wherein the wireless-power receiver is a first wireless-power receiver and the other wireless-power receiver is a second wireless-power receiver (see relay/receiver 730 re-transmitting wireless RF power to receivers requesting power, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50), and the first wireless-power receiver is further configured to: 
while receiving near-field RF energy and/or far-field RF energy from the second wireless-power receiver and/or the wireless-power transmitter, receive a third charging request from a third wireless-power receiver (see additional relays, see additional chargeable devices outside the first transmission range, see relay/receiver 730 re-transmitting wireless RF power to receivers requesting power, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50); and 
responsive to receiving the third charging request, transmit near-field RF energy or far-field RF energy to the third wireless-power receiver (see relay/receiver 730 and 735 re-transmitting wireless RF power to additional receivers requesting power, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50).

12.          With respect to claim 6, Huggins teaches:
wherein the wireless-power receiver is configured to convert the near-field RF energy and/or the far-field RF energy received from the other wireless-power receiver and/or the wireless-power transmitter into electrical energy for charging a battery of an electronic device coupled to the wireless-power receiver or for powering the electronic device (convert RF power signals into direct current to charge battery of device, Abstract).

13.          With respect to claim 7, and 18, Huggins teaches:
wherein the wireless-power receiver is configured to simultaneously receive near-field RF energy and/or the far-field RF energy from the other wireless-power receiver and the wireless-power transmitter (charging battery of relay/device by receiving power from primary transmitter, and then re-transmitting power to other devices, para 53-56).

14.          With respect to claim 8, and 19, Huggins teaches:
wherein the wireless-power receiver is further configured to while receiving near-field RF energy from the wireless-power transmitter, responsive to receiving the first charging request, transmit near-field RF energy to the other wireless-power receiver (see relay/receiver 730 and 735 re-transmitting wireless RF power to additional receivers requesting power, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50).

15.          With respect to claim 9, and 20, Huggins teaches:
wherein the wireless-power receiver is further configured to while receiving near-field RF energy from the wireless-power transmitter, responsive to receiving the first charging request, transmit far-field RF energy to the other wireless-power receiver (see relay/receiver 730 and 735 re-transmitting wireless RF power to additional receivers requesting power that are either near-field or far-field from primary transmitter, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50).

16.          With respect to claim 10, Huggins teaches:
wherein the wireless-power receiver is further configured to while receiving far-field RF energy from the wireless-power transmitter, responsive to receiving the first charging request, transmit near-field RF energy to the other wireless-power receiver (see relay/receiver 730 and 735 re-transmitting wireless RF power to additional receivers requesting power that are either near-field or far-field from primary transmitter, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50).

17.          With respect to claim 11, Huggins teaches:
wherein the wireless-power receiver is further configured to while receiving far-field RF energy from the wireless-power transmitter, responsive to receiving the first charging request, transmit far-field RF energy to the other wireless-power receiver (see relay/receiver 730 and 735 re-transmitting wireless RF power to additional receivers requesting power that are either near-field or far-field from primary transmitter, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50).

18.          With respect to claim 12, Huggins teaches:
wherein each charging request includes one or more of location information, a battery level, effectiveness of the received power, and device information (receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50).

19.          With respect to claim 13, Huggins teaches:
wherein the wireless-power receiver is configured to determine one or more parameters for the near-field RF energy or far-field RF energy based at least in part on the first charging request received from the other wireless-power receiver (see relay/receiver 730 and 735 re-transmitting wireless RF power to additional receivers requesting power that are either near-field or far-field from primary transmitter, para 53-55; receiving signal for low battery power level, requiring re-charging, para 46-49; requirement to charge low battery of both relay/device and receiver device outside the range of the primary power transmitter, para 45-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851